Case 20-40924-pwb   Doc 20     Filed 06/29/20 Entered 06/29/20 14:11:10                Desc Main
                              Document      Page 1 of 13


                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                             ROME DIVISION

   IN RE:                                         )
   MICHAEL SHANNON ARP                            )     CHAPTER 13
                                                  )
                                                  )
                                                  )     CASE NO. 20-40924-PWB
   DEBTOR(S)                                      )
                                                  )     JUDGE BONAPFEL


                        STATEMENT OF MODIFIED PLAN

        Comes now MICHAEL SHANNON ARP and states the following:

               1. On Monday, June 29, 2020, Debtor(s) filed a Modified Plan. The
                  Modified Plan is attached as an Exhibit to this Statement of Modified
                  Plan filed with the Bankruptcy Court.
               2. The Modified Plan amends the specified sections(s) of the Plan and
                  changes them as follows;

                      Amended section 2.1 to decrease monthly plan payments to $660.00 per
                      month.

                      Amended section 3.2 to change post confirmation payments for Ally
                      Financial Inc. to $121.00 beginning July 2021.

                      Amended section 3.3 to change post confirmation payments for Republic
                      Finance Inc., to $243.00 beginning July 2021.

                      Amended section 3.3 to correct creditor’s name to Uptown Auto Sales.
                      Said debt has an estimated claim amount of $11,442.00 and shall be paid
                      at $90.00 per month with payments increasing to $243.00 per month
                      beginning July 2021.

                      Amended section 4.3(e) to decrease monthly attorney’s fee
                      disbursements to $397.00.

                      Amended section 4.4 to reflect an estimated claim with the Internal
                      Revenue Service of $0.00.

               3. Any Amendment contained in the Modified Plan that is not set forth in
                  this Statement of Modified Plan will not be effective.
               4. Objections to the confirmation of the Modified Plan must be filed with
                  the Court and served on the Debtor(s), the attorney for the Debtor(s),
Case 20-40924-pwb     Doc 20    Filed 06/29/20 Entered 06/29/20 14:11:10             Desc Main
                               Document      Page 2 of 13


                    and the Chapter 13 Trustee at least seven days before the date set for
                    the hearing on confirmation.


        This Monday, June 29, 2020.


                                              Respectfully Submitted,


                                              /S/ Jeffrey B Kelly
                                              Attorney for Debtor
                                              GA Bar No. 412798
                                              107 E. 5th Avenue
                                              Rome, GA 30161
                                              (706) 295-0030
                                              (706) 413-1365 (fax)
                                              lawoffice@kellycanhelp.com
            Case 20-40924-pwb                             Doc 20      Filed 06/29/20 Entered 06/29/20 14:11:10                       Desc Main
                                                                     Document      Page 3 of 13
 Fill in this information to identify your case:
 Debtor 1           Michael Shannon Arp
                         First Name                 Middle Name            Last Name
 Debtor 2
 (Spouse, if filing)     First Name                 Middle Name            Last Name
                                                                                                                      Check if this is an amended plan, and
 United States Bankruptcy Court for the NORTHERN DISTRICT OF GEORGIA                                                  list below the sections of the plan that
                                                                                                                      have been changed. Amendments to
                                                                                                                      sections not listed below will be
                                                                                                                      ineffective even if set out later in this
 Case number:            20-40924-pwb                                                                                 amended plan.
 (If known)                                                                                                           Amended sections 2.1,3.2, 3.3, 4.3,
                                                                                                                      4.4


Chapter 13 Plan
NOTE:                      The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use in Chapter 13
                           cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See Order Requiring Local Form for
                           Chapter 13 Plans and Establishing Related Procedures, General Order No. 21-2017, available in the Clerk’s Office and on
                           the Bankruptcy Court’s website, ganb.uscourts.gov. As used in this plan, “Chapter 13 General Order” means General
                           Order No. 21-2017 as it may from time to time be amended or superseded.

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that
                           the option is appropriate in your circumstances. Plans that do not comply with the United States Bankruptcy Code, local rules and
                           judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           Check if applicable.

                               The plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. § 101(14A)), set out in §
                               4.4.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless the Bankruptcy Court orders otherwise.
                           The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule
                           3015.

                           To receive payments under this plan, you must have an allowed claim. If you file a timely proof of claim, your claim is deemed
                           allowed unless a party in interest objects. See 11 U.S.C. § 502(a).

                           The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will be
                           controlling, unless the Bankruptcy Court orders otherwise.

                           The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
                           not the plan includes each of the following items. If an item is checked as “Not included,” if both boxes are
                           checked, or if no box is checked, the provision will be ineffective even if set out later in the plan.

 § 1.1        A limit on the amount of a secured claim, that may result in a partial payment or no               Included                  Not Included
              payment at all to the secured creditor, set out in § 3.2
 § 1.2        Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                  Not Included
              set out in § 3.4
 § 1.3        Nonstandard provisions, set out in Part 8.                                                         Included                  Not Included


 Part 2:       Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims


U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                           Page 1 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 20-40924-pwb                             Doc 20      Filed 06/29/20 Entered 06/29/20 14:11:10                        Desc Main
                                                                     Document      Page 4 of 13
 Debtor                Michael Shannon Arp                                                        Case number

§ 2.1        Regular Payments to the trustee; applicable commitment period.


             The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:

                Check one:                    36 months                60 months

             Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:

The debtor(s) will pay $660.00 per month for the applicable commitment period. If the applicable commitment period is 36 months, additional
Regular Payments will be made to the extent necessary to make the payments to creditors specified in this plan, not to exceed 60 months unless the
Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the expiration of the applicable
commitment period, no further Regular Payments will be made.

Check if applicable.
  The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be completed or reproduced.
   Insert additional lines as needed for more changes.):


§ 2.2        Regular Payments; method of payment.

             Regular Payments to the trustee will be made from future income in the following manner:

             Check all that apply:
                      Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will pay to the
                      trustee the amount that should have been deducted.

                          Debtor(s) will make payments directly to the trustee.

                          Other (specify method of payment):


§ 2.3        Income tax refunds.

             Check one.

                          Debtor(s) will retain any income tax refunds received during the pendency of the case.

                          Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the pendency of the case within 30 days
                          of filing the return and (2) turn over to the trustee, within 30 days of the receipt of any income tax refund during the applicable
                          commitment period for tax years           , the amount by which the total of all of the income tax refunds received for each year
                          exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders otherwise. If debtor's spouse is not a debtor in this case,
                          "tax refunds received" means those attributable to the debtor.

                          Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:


§ 2.4        Additional Payments.

             Check one.

                          None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

§ 2.5        [Intentionally omitted.]

§ 2.6        Disbursement of funds by trustee to holders of allowed claims.

             (a) Disbursements before confirmation of plan. The trustee will make preconfirmation adequate protection payments to holders of
                 allowed claims as set forth in §§ 3.2 and 3.3.

             (b) Disbursements after confirmation of plan. Upon confirmation, after payment of the trustee’s statutory fee, the trustee will disburse
                 Regular Payments, Additional Payments, and Tax Refunds that are available for disbursement to make payments to holders of allowed
                 claims as follows:

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                            Page 2 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 20-40924-pwb                             Doc 20      Filed 06/29/20 Entered 06/29/20 14:11:10                          Desc Main
                                                                     Document      Page 5 of 13
 Debtor                Michael Shannon Arp                                                          Case number


                           (1) First disbursement after confirmation of Regular Payments. In the first disbursement after confirmation, the trustee will
                           disburse all available funds from Regular Payments in the following order:

                                (A) To pay any unpaid preconfirmation adequate protection payments required by 11 U.S.C. § 1326(a)(1)(C) as set forth in §
                                3.2, § 3.3, and orders of the Bankruptcy Court;

                                (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;

                                (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and
                                3.4; on domestic support obligations as set forth in § 4.4; on the arrearage claims on nonpriority unsecured claims as set forth
                                in § 5.2; and on executory contracts and unexpired leases as set forth in § 6.1; and

                                (D) To pay claims in the order set forth in § 2.6(b)(3).

                           (2) Second and subsequent disbursement after confirmation of Regular Payments. In the second disbursement after
                           confirmation, and each month thereafter, the trustee will disburse all available funds from Regular Payments in the order below.
                           All available Regular Payments will be distributed to the claims in each paragraph until such claims are paid in full.

                                (A) To make concurrent monthly payments, including any amount past due under this plan: on secured claims as set forth in
                                §§ 3.1, 3.2, 3.3, and 3.4; on fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3; on domestic
                                support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and
                                executory contracts and unexpired leases as set forth in § 6.1;

                                (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee’s fee and
                                the debtor’s attorney’s fees, expenses, and costs; and

                                (C) To pay claims in the order set forth in § 2.6(b)(3).

                           (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the Additional Payments and Tax
                           Refunds in the following order:

                                (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;

                                (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee’s fee and
                                the debtor’s attorney’s fees, expenses, and costs;

                                (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and
                                3.4; on domestic support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set
                                forth in § 5.2 and executory contracts and unexpired leases as set forth in § 6.1;

                                (D) To pay other Allowed Secured Claims as set forth in § 3.6;

                                (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than administrative expenses and domestic support
                                obligations; and

                                (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1 (“Unclassified Claims”) and to pay
                                nonpriority unsecured claims separately classified as set forth in § 5.3 (“Classified Claims”). The trustee will estimate the
                                total amounts to be disbursed during the plan term (1) to pay Unclassified Claims and (2) to pay Classified Claims. Funds
                                available for disbursement on these claims will be allocated pro rata to each class, and the funds available for disbursement
                                for each class will be paid pro rata to the creditors in the class.

                           (4) Unless the debtor(s) timely advise(s) the trustee in writing, the trustee may treat and disburse any payments received from the
                           debtor(s) as Regular Payments.

 Part 3:      Treatment of Secured Claims

§ 3.1        Maintenance of payments and cure of default, if any.

             Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.


U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                              Page 3 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 20-40924-pwb                             Doc 20        Filed 06/29/20 Entered 06/29/20 14:11:10                     Desc Main
                                                                       Document      Page 6 of 13
 Debtor                Michael Shannon Arp                                                          Case number

§ 3.2        Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.


                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request(s) that the Bankruptcy Court determine the value of the secured claims listed below.

                          For each non-governmental secured claim listed below, the debtor(s) state(s) that the value of the secured claim should be as set
                          out in the column headed Amount of secured claim. For secured claims of governmental units, unless the Bankruptcy Court
                          orders otherwise, the value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls
                          over any contrary amount listed below. For each creditor checked below, debtor(s) will file a motion pursuant to Bankruptcy
                          Rule 3012 and the Chapter 13 General Order to request determination of the amount of the secured claim.

                          For each listed claim below, the value of the secured claim will be paid in full with interest at the rate stated below. The portion
                          of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan.
                          If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its
                          entirety as an unsecured claim under Part 5 of this plan.

                          The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the
                          creditor in the amount set out in the column headed Monthly preconfirmation adequate protection payment.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying debt
                          under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Check Name of creditor                    Estimated            Collateral    Value of     Amount of   Amount of Interest Monthly pre- Monthly post
 only if                                   amount of            and date of   collateral   claims      secured    rate    confirmation -confirmation
 motion                                    total claim          purchase                   senior to   claim              adequate     payment
 to be                                                                                     creditor's                     protection
 filed                                                                                     claim                          payment
                                                                                                                                              $40 per
                                                                                                                                           month. In
                                                                2011 Kia                                                                   July 2021,
                                                                Sorento                                                                          plan
                                                                150000                                                                       payment
                                                                miles                                                                           shall
                                                                                                                                          increase to
              Ally Financial                                    06-14-2014                              $4,000.00 5.00%         $40.00       $121 per
              Inc.                         $3,811.00                          $4,000.00          $0.00                                        month.

§ 3.3        Secured claims excluded from 11 U.S.C. § 506.

             Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                          acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the
                          trustee.

                          The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the
                          creditor in the amount set out in the column headed Monthly preconfirmation adequate protection payment.


U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                           Page 4 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 20-40924-pwb                             Doc 20       Filed 06/29/20 Entered 06/29/20 14:11:10                           Desc Main
                                                                      Document      Page 7 of 13
 Debtor                Michael Shannon Arp                                                         Case number

                          The holder of any claim listed below will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier
                          of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying debt
                          under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Name of Creditor Collateral                                  Purchase date    Estimated amount   Interest rate    Monthly                Monthly
                                                                               of claim                            preconfirmation        postconfirmation
                                                                                                                   adequate               payment to creditor
                                                                                                                   protection             by trustee
                                                                                                                   payment
                                                                                                                                             $80 per month. In
                                                                                                                                                July 2021, plan
                                                                                                                                                 payment shall
 Republic                     2004 Arctic Cat                                                                                                 increase to $243
 Finance Inc                  400 CC ATV                      02-10-2020       $8,031.00                  6.00%                 $80.00              per month.
                                                                                                                                             $90 per month. In
                                                                                                                                                July 2021, plan
                                                                                                                                                 payment shall
 Uptown Auto                  2006 Toyota                                                                                                     increase to $243
 Sales                        Tacoma                          2019             $11,442.00                 6.00%                 $90.00              per month.


§ 3.4        Lien avoidance.

Check one.

                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

§ 3.5        Surrender of collateral.

             Check one.

                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                          The debtor(s) elect(s) to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)
                          request(s) that, upon confirmation of this plan, the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that
                          the stay under § 1301 be terminated in all respects. Confirmation of the plan results in termination of such stays. Any allowed
                          unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below. No payments as to the collateral
                          will be made, and all secured claims based on the collateral will not otherwise be treated by the plan.

 Name of Creditor                                                             Collateral
 Local Management LLC                                                         HHG
 Local Management LLC                                                         HHG


 § 3.6       Other Allowed Secured Claims.

          A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be paid with interest at the
            rate of 5.00 %. Payments will commence as set forth in § 2.6. Notwithstanding the foregoing, the debtor(s), and any other party in
            interest, may: object to allowance of the claim; request that the Bankruptcy Court determine the value of the secured claim if modification
            of the claim is permissible and if 11 U.S.C. § 506 is applicable; or request that the Bankruptcy Court avoid the creditor’s lien pursuant to 11
            U.S.C. § 522(f), if applicable.

          If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the amount of the secured
             claim will be treated as an unsecured claim under Part 5 of this plan.

          The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:

          (a) payment of the underlying debt determined under nonbankruptcy law, or



U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                                Page 5 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 20-40924-pwb                             Doc 20      Filed 06/29/20 Entered 06/29/20 14:11:10                        Desc Main
                                                                     Document      Page 8 of 13
 Debtor                Michael Shannon Arp                                                       Case number

           (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the underlying debt under 11 U.S.C.
              § 1328, at which time the lien will terminate and be released by the creditor.

 Part 4:      Treatment of Fees and Priority Claims

§ 4.1        General.

             Trustee’s fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will be paid in full
             regardless of whether it is listed in § 4.4.

§ 4.2        Trustee’s fees.

             Trustee’s fees are governed by statute and may change during the course of the case.

§ 4.3        Attorney’s fees.

             (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in this case are
             $ 4,800.00 . The allowance and payment of the fees, expenses and costs of the attorney for the debtor(s) are governed by General
             Order 22-2017 (“Chapter 13 Attorney’s Fees Order”), as it may be amended.

             (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. § 503(b) to the extent
             set forth in the Chapter 13 Attorney’s Fees Order.

             (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the amount shown in §
             4.3(a) above upon application of the attorney in compliance with the Chapter 13 Attorney’s Fees Order and after notice and a hearing.

             (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the allowed amount set forth in
             § 4.3(a).

             (e) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $ 397.00 per month from Regular
             Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all allowed amounts are paid in full.

             (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the attorney for the
             debtor(s) the amount of $ 2,500.00 , not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order permits. If the
             attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney’s Fees Order, the trustee will deliver,
             from the funds available, the stated amount or the maximum amount to the attorney, whichever is less.

             (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in the amount of
             $ 2,500.00 , not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order permits, will be allowed to the extent set
             forth in the Chapter 13 Attorney’s Fees Order. The attorney may file an application for fees, expenses, and costs in excess of the maximum
             amount within 10 days from entry of the order of dismissal. If the attorney for the debtor(s) has complied with the applicable provisions of
             the Chapter 13 Attorney’s Fees Order, the trustee will deliver, from the funds available, the allowed amount to the attorney.

             (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the attorney for the
             debtor(s), from the funds available, any allowed fees, expenses, and costs that are unpaid.

             (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the funds available, any
             allowed fees, expenses, and costs that are unpaid.

§ 4.4        Priority claims other than attorney’s fees.

                          None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

             (a) Check one.


                          The debtor(s) has/have no domestic support obligations. If this box is checked, the rest of § 4.4(a) need not be completed or
                          reproduced.

             (b) The debtor(s) has/have priority claims other than attorney’s fees and domestic support obligations as set forth below:

  Name of creditor                                                                                     Estimated amount of claim
  Georgia Department of Revenue                                                                        $0.00

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                             Page 6 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 20-40924-pwb                             Doc 20      Filed 06/29/20 Entered 06/29/20 14:11:10                     Desc Main
                                                                     Document      Page 9 of 13
 Debtor                Michael Shannon Arp                                                     Case number

  Name of creditor                                                                                   Estimated amount of claim
  Internal Revenue Service                                                                           $0.00


 Part 5:      Treatment of Nonpriority Unsecured Claims

§ 5.1        Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders of these claims
             will receive:

             Check one.

                  A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this plan.

                A pro rata portion of the larger of (1) the sum of $ 8,100       and (2) the funds remaining after disbursements have been made to all
             other creditors provided for in this plan.

                The larger of (1)      % of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after disbursements have
             been made to all other creditors provided for in this plan.

                  100% of the total amount of these claims.

             Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the amount of claims
             filed and allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee’s fees, costs, and expenses of the attorney
             for the debtor(s), and other priority claims under Part 4.

§ 5.2        Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

§ 5.3        Other separately classified nonpriority unsecured claims.

             Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

§ 6.1        The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected.

             Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

§ 7.1        Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but will vest in
             the debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a discharge upon
             the completion of payments by the debtor(s).

 Part 8:      Nonstandard Plan Provisions

§ 8.1        Check "None" or List Nonstandard Plan Provisions.

                          None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.


U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                         Page 7 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 20-40924-pwb                             Doc 20      Filed 06/29/20 Entered 06/29/20 14:11:10             Desc Main
                                                                     Document     Page 10 of 13
 Debtor                Michael Shannon Arp                                                   Case number

 Part 9:      Signatures:

§ 9.1        Signatures of Debtor(s) and Attorney for Debtor(s).

             The debtor(s) must sign below. The attorney for the debtor(s), if any, must sign below.

 X      /s/Michael Shannon Arp                                                     X
        Michael Shannon Arp                                                            Signature of debtor 2 executed on
        Signature of debtor 1 executed on                  June 29, 2020


 X      /s/Jeffrey B. Kelly                                                    Date: June 29, 2020
        Jeffrey B. Kelly 412798
        Signature of attorney for debtor(s)

        Law Office of Jeffrey B. Kelly, P.C.                                        107 E. 5th Avenue
                                                                                    Rome, GA 30161

By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13 Plans that the Bankruptcy
Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions included in Part 8.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                 Page 8 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
Case 20-40924-pwb       Doc 20    Filed 06/29/20 Entered 06/29/20 14:11:10          Desc Main
                                 Document     Page 11 of 13


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

   IN RE:                                          )
   MICHAEL SHANNON ARP                             )   CHAPTER 13
                                                   )
                                                   )
                                                   )    CASE NO. 20-40924-PWB
   DEBTOR(S)                                       )
                                                   )    JUDGE BONAPFEL


                                CERTIFICATE OF SERVICE


   This is to certify that I have this day served a copy of the foregoing Statement of
   Modified Plan on the following by U. S. Mail, in a properly stamped and addressed
   envelope.

   Chapter 13 Trustee
   Mary Ida Townson
   285 Peachtree Center Avenue NE
   Suite 1600
   Atlanta, GA 30303

   Michael Arp
   3301 Garden Lakes Pkwy
   Apt 25A
   Rome, GA 30165

   All creditors on the attached matrix.

   This Monday, June 29, 2020.


   __/s/Jeffrey B. Kelly
   JEFFREY B. KELLY
   Law Office of Jeffrey B. Kelly, P.C.
   Attorney for Debtor
   Georgia Bar No. 412798
   107 E. 5th Avenue
   Rome, GA 30161
   (678) 861-1127 (Phone)
   (706) 413-1365 (Fax)
   lawoffice@kellycanhelp.com
Label Matrix forCase    20-40924-pwb
                  local noticing       Doc 20
                                            24 on Filed  06/29/20 Entered 06/29/20 14:11:10
                                                  Physicians                       AT & T MobilityDesc Main
113E-4                                          Document
                                            Attn #19108C       Page 12 of 13       P.O. Box 538641
Case 20-40924-pwb                           P.O. Box 14000                                 Atlanta, GA 30353-8641
Northern District of Georgia                Belfast, ME 04915-4033
Rome
Mon Jun 29 14:08:59 EDT 2020
Ally Bank                                   Ally Financial Inc.                            Amerifinancial Solutions
PO Box 130424                               PO Box 380901                                  P O Box 65018
Roseville, MN 55113-0004                    Minneapolis, MN 55438-0901                     Baltimore, MD 21264-5018



Michael Shannon Arp                         Capital One Auto Finance                       Capital One Auto Finance, a division of Capi
3301 Garden Lakes Pkwy                      PO Box 259407                                  4515 N Santa Fe Ave. Dept. APS
Apt 25A                                     Plano, TX 75025-9407                           Oklahoma City, OK 73118-7901
Rome, GA 30165-1762


Charter Communications                      Collection Service of Athens                   Emergency Coverage Corp
PO Box 9001919                              PO Box 8048                                    PO Box 740023
Louisville, KY 40290-1919                   Athens, GA 30603-8048                          Cincinnati, OH 45274-0023



Enhanced Recovery Co.                       Equifax                                        Experian
P.O. Box 57547                              PO Box 740241                                  PO Box 9701
Jacksonville, FL 32241-7547                 Atlanta, GA 30374-0241                         Allen, TX 75013-9701



(p)GEORGIA DEPARTMENT OF REVENUE            HARBIN CLINIC LLC                              Internal Revenue Service
COMPLIANCE DIVISION                         C/O NATIONWIDE RECOVERY SERVICE                PO Box 7346
ARCS BANKRUPTCY                             PO BOX 8005                                    Philadelphia, PA 19101-7346
1800 CENTURY BLVD NE SUITE 9100             CLEVELAND, TN 37320-8005
ATLANTA GA 30345-3202

(p)JEFFERSON CAPITAL SYSTEMS LLC            Jeffrey B. Kelly                               Local Finance of Cedartown
PO BOX 7999                                 Law Office of Jeffrey B. Kelly, P.C.           321 West Ave Ste E
SAINT CLOUD MN 56302-7999                   107 E. 5th Avenue                              Cedartown, GA 30125-3458
                                            Rome, GA 30161-1725


Local Management LLC                        (p)NATIONWIDE RECOVERY SERVICE                 PRA Receivables Management, LLC
PO Box 908238                               PO BOX 8005                                    PO Box 41021
Gainesville, GA 30501-0919                  CLEVELAND TN 37320-8005                        Norfolk, VA 23541-1021



(p)PORTFOLIO RECOVERY ASSOCIATES LLC        Quantum3 Group LLC as agent for CASCADE CAPI   Quantum3 Group LLC as agent for CF Medical L
PO BOX 41067                                PO Box 788                                     PO Box 788
NORFOLK VA 23541-1067                       Kirkland, WA 98083-0788                        Kirkland, WA 98083-0788



(p)REPUBLIC FINANCE LLC                     Rome Radiology Group                           (p)SCANA AND SUBSIDIARIES
282 TOWER RD                                P.O. Box 369                                   220 OPERATION WAY
PONCHATOULA LA 70454-8318                   Rome, GA 30162-0369                            MAIL CODE C 222
                                                                                           CAYCE SC 29033-3701
Security FinanceCase   20-40924-pwb
                 Corporation                 Doc 20     Filed
                                                  Synchrony Bank06/29/20 Entered 06/29/20 14:11:10
                                                                                           Synchrony Bank Desc Main
P.O. Box 1893                                         Document          Page    13
                                                  c/o PRA Receivables Management, LLCof 13 P.O. Box 965004
Spartanburg, SC 29304-1893                           PO Box 41021                                         Orlando, FL 32896-5004
                                                     Norfolk, VA 23541-1021


T&M Motors                                           Mary Ida Townson                                     Trans Union
4274 Rockmart Rd SE                                  Chapter 13 Trustee                                   PO Box 1000
Silver Creek, GA 30173-2434                          Suite 1600                                           Chester, PA 19016-1000
                                                     285 Peachtree Center Ave, NE
                                                     Atlanta, GA 30303-1259

United States Attorney                               Uptown Auto Sales                                    Verizon Wireless
Northern District of Georgia                         1106 Shorter Avenue                                  3 Verizon Plaza
75 Ted Turner Drive SW, Suite 600                    Rome, Georgia 30165-4058                             Alpharetta, GA 30004-8510
Atlanta GA 30303-3309


Wakefield and Associates
PO Box 50250
Knoxville, TN 37950-0250




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Georgia Department of Revenue                        Jefferson Capital Systems                            Nationwide Recovery
Bankruptcy Section                                   16 McLeland Road                                     545 W Inman Street
PO Box 161108                                        Saint Cloud, MN 56303                                Cleveland, TN 37311
Atlanta, GA 30321-1108


Portfolio Recovery                                   (d)Portfolio Recovery Associates, LLC                Republic Finance Inc
120 Corporate Blvd Suite 100                         POB 41067                                            1332 Chattahoochee Dr
Norfolk, VA 23502                                    Norfolk VA 23541                                     Rockmart, GA 30153



(d)Republic Finance,LLC                              Scana Energy                                         End of Label Matrix
282 Tower Rd                                         PO Box 100157                                        Mailable recipients      39
Ponchatoula,La 70454                                 Columbia, SC 29202-3157                              Bypassed recipients       0
                                                                                                          Total                    39
